Name: Commission Regulation (EEC) No 2648/79 of 28 November 1979 on the arrangements for imports into the United Kingdom and France of knitted or crocheted gloves originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 79 Official Journal of the European Communities No L 304/5 COMMISSION REGULATION (EEC) No 2648/79 of 28 November 1979 on the arrangements for imports into the United Kingdom and France of knitted or crocheted gloves originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2 ), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions governing the establishment of quantitative limits ; whereas imports into the United Kingdom and France of knitted or crocheted gloves (category 11 ) originating in Pakistan have exceeded the level referred to in Article 1 1 (3) of the said Regulation ; Whereas, pursuant to Article 1 1 (5) of the said Regula ­ tion Pakistan was notified on 14 August 1979 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limits for the years 1979 to 1982 ; Whereas Article 11 ( 13) of the said Regulation ensures that the quantitative limits are observed by means of a double-checking system in accordance with the rules laid down in Annex V to the said Regulation ; Whereas the products in question exported from Pakistan between 1 January 1979 and the entry into force of this Regulation must be set off against the quantitative limits for 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom and France of the category of products originating in Pakistan speci ­ fied in the Annex hereto shall be submitted to the quantitative limits set out in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 1 . The products as referred to in Article 1 shipped from Pakistan to the United Kingdom and France between 1 January 1979 and the entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the pres ­ entation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period . 2 . Imports of products shipped from Pakistan to the United Kingdom and France after the entry into force of this Regulation shall be subject to the double ­ checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Pakistan on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limits established for 1979 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1979 . For the Commission fitienne DAVIGNON Member of the Commission (  ) OJ No L 365, 27 . 12 . 1978 , p. 1 . (*) OJ No L 248 , 2 . 10 . 1979, p. 1 . No L 304/6 Official Journal of the European Communities 30 . 11 . 79 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 11 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool , of cotton or of man- made textile fibres UK F 1 000 pairs 1 500 800 1 590 848 1 685 899 1 787 953